 


109 HCON 17 IH: Expressing the sense of Congress that the National Academy of Sciences, through the Board on Children, Youth, and Families, should convene an expert panel to recommend the best practices and measures to use in data collection relating to foster care and to research and develop methods for streamlining the application and approval process for moving a child from foster care to a permanent residence.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 17 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Millender-McDonald submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the National Academy of Sciences, through the Board on Children, Youth, and Families, should convene an expert panel to recommend the best practices and measures to use in data collection relating to foster care and to research and develop methods for streamlining the application and approval process for moving a child from foster care to a permanent residence. 
 
Whereas in May 2003, the Pew Commission on Children in Foster Care committed to improving existing Federal financing mechanisms to facilitate faster movement of children from foster care to permanent residence and to improve court oversight of child welfare cases; 
Whereas in the report titled Fostering the Future: Safety, Permanence and Well-being for Children in Foster Care, the Pew Commission recommended improving the financing of child welfare and strengthening court oversight in such cases; and 
Whereas in that report, the Pew Commission further recommended that Congress direct the National Academy of Sciences, through the Board on Children, Youth, and Families, to convene an expert panel to recommend the best practices and measures to use in data collection relating to foster care: Now, therefore, be it 
 
That it is the sense of Congress that the National Academy of Sciences, through the Board on Children, Youth, and Families, should convene an expert panel to— 
(1)recommend the best practices and measures to use in data collection relating to foster care; and 
(2)research and develop methods for streamlining the application and approval process for moving a child from foster care to a permanent residence.  
 
